Whitehead, J.
concurred.
Randolph, J. Two objections are urged by the defendants against this motion: 1, That a quo warranto is not the proper remedy to determine a question of forfeiture; 2, that the proceedings should be at the instance of the Attorney General for the State, and not on the mere relation of individuals.
The complaint against the defendants is that they have not constructed their road and the bridges thereon, according to the requirements of the charter, or kept the same in proper repair, and that the gates are illegally placed on the road. For injuries arising to individuals from these causes, the charter has provided penalties, and the defendants may be liable in damages; and the company are also subject to be prosecuted by indictment, for wrongs which affect the public — but it is insisted that the defendants are liable to forfeiture of their franchise, and that a quo warranto will lie against them, upon the relation of individuals. In Rex v. Passmore, 3 T. R. 244, Ashhurst, J. thus broadly lays down the doctrine: “ A scire facias is the proper mode of proceeding against a legally existing body, for an abuse of power, *12or where delinquency is imputed to them. But a quo warranto, when there is a body defacto, but from some defect in their constitution, they cannot legally exercise the power they affect to use.” So, a quo warranto is in the nature of a writ of right for the king, against him who usurps or claims a franchise or liberty to say by what authority he claims it. 2 Inst. 282. The defendants are a legally constituted body, and the complaint against them is not for a usurpation of a franchise, but for not exercising one in a proper manner, and the appropriate and usual remedy would be by scire facias for a forfeiture, or by indictment for the puisance. But, in addition to these remedies, a quo warranto is sometimes resorted to, in order to obtain a judgment of forfeiture. Thus Blackstone says it is the appropriate remedy, where a corporation has forfeited their franchise by illegal proceeding — T Com. 48 5 — and is said to .lie, as well as a scire facias, against a legally existing corporation for an abuse of its franchises — Angell & Ames on Corp. 611—12— and there are in the New York Reports many cases to that effect. 6 Cowen 196, do. 217, do. 211. See A. and A. on Corp. 611-2, and the cases there referred to. But these cases are all by the Attorney General for the State, and not at the instance of individuals — and in Rex v. Corporation of Carmarthen, 2 Burr. 869, the court say very distinctly that “ there was no instance of an information in the nature of a quo warranto being brought against any corporation, as a corporation, for an usurpation upon the crown, but by and in the name of the Attorney General, on behalf of the crown.” To the same effect is the opinion of Parsons, C. J. in The Commonwealth v. The Union Ins. Co. 5 Mass. 232. In New York they have a statute which enables individuals to use this writ by leave of the court; hence the cases in 23 Wendell, cited for the applicants in this case. See pages 204 and 232. Our statute Rev. Laws 206, like that of 9 Anne, ch. 20, only applies to individuals who usurp or intrude into a franchise or an office. 2 Green 84, State v. Utter; 3 Bacon’s Abridgment 641; Tit. Informations do.; Ibid. 644. See also, 4 Cowen 109 note. The law does not contemplate the use of this writ by individuals to redress the wrongs of the State. I think the rule should be discharged.
Rule discharged.
Cited in State v. Brown, 2 Vr. 358.